 



Exhibit 10.35.6
(GENERALE LOGO)
Appendix 3

     
 
  BUSINESS OBJECTS SA
 
  Mr. John SCHWARZ
 
  157 — 159 rue Anatole France
 
   
agence la défense entreprises
   
 
   
 
  92300 Levallois-Perret
 
   
 
   
 
  Puteaux, July 12th, 2007

AMENDMENT LETTER
Dear Sir,
We make reference to the credit agreement (hereafter called “the credit
agreement”) between BUSINESS OBJECTS SA, having its registered office at 157—159
rue Anatole France, 92300 Levallois-Perret, with its sole identification number
379 821 994 RCS Nanterre and SOCIETE GENERALE SA, having its registered office
at 29 boulevard Haussmann, 75009 Paris, with its sole identification number 552
120 222 RCS Paris, made in Levallois-Perret on March 01st, 2006 for an amount of
100.000.000 EUR (one hundred million euros), as extended per an amendment letter
dated February 23rd, 2007 until May 31st , 2007 and re-extend per an amendment
letter dated May 23th, 2007 until July 31st, 2007.
As commonly agreed between BUSINESS OBJECTS SA and SOCIETE GENERALE, we hereby
temporarily re- extend the maturity date of the credit facility from July 31st,
2007 to December 31st, 2007.
All other terms and conditions of the credit agreement remain unchanged.
This amendment letter is submitted to French law and to the jurisdiction of the
courts in Paris.
We kindly ask you to acknowledge the temporary extension as proposed.
Yours sincerely,

        /s/ LEFEVRE Jean-Francois   /s/ John Schwarz  
For SOCIETE GENERALE SA
  For BUSINESS OBJECTS SA  
Mr. LEFEVRE Jean-Francois
  Mr. John SCHWARZ  
Deputy Manager of
  CEO of BUSINESS OBJECTS
La Défense Entreprises Branch
     

In 2 Copies
tour ariane — 5, place de la pyramide, quarter villon, 92088 paris la défense
cedex
tel 01 46 96 57 00. ccp paris 19.931.48 w. fax 01 47 76 40 43
Illegible

 